                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________________
                                                          )
AMERICAN CIVIL LIBERTIES UNION                            )
OF MASSACHUSETTS and LAWYERS FOR                          )
CIVIL RIGHTS,                                             )
                                                          )
                                       Plaintiffs,        )   Case No. 19-cv-12564 MBB
                                                          )
      v.                                                  )   DEFENDANTS’ ANSWER AND
                                                          )   AFFIRMATIVE DEFENSES TO
                                                          )   PLAINTIFFS’ COMPLAINT
U.S. DEPARTMENT OF HOMELAND SECURITY                      )   FOR DECLARATORY AND
                                                          )   INJUNCTIVE RELIEF
and                                                       )
                                                          )
U.S. IMMIGRATION AND CUSTOMS                              )
ENFORCEMENT,                                              )
                                                          )
                               Defendants.                )
___________________________________________               )


       DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES

           Pursuant to Rule 8, Federal Rules of Civil Procedure, Defendants, the Department of

Homeland Security (“DHS”) and U.S. Immigration and Customs Enforcement (“ICE”)

(collectively referred to as “Defendants”), by and through its attorneys, hereby responds to

Plaintiffs American Civil Liberties Union of Massachusetts (“ACLUM”) and Lawyers for Civil

Rights (“LCR”) (collectively referred to as “Plaintiffs”) Complaint as follows:

                                        INTRODUCTION

           1.    The allegations contained in Paragraph 1 consist of Plaintiffs’ characterization of

this action and Plaintiffs’ conclusions of law, to which no response is required. To the extent that

a response is required, Defendants admit that this action purports to be brought under the Freedom
of Information Act (FOIA), 5 U.S.C. § 5a52, et seq, and Defendant denies the remaining

allegations.

       2.      DHS admits that ACLUM submitted a FOIA request concerning Gang Profiling

dated June 20, 2019, to DHS which it transferred to ICE. ICE admits it received Plaintiffs’ FOIA

concerning Gang Profiling on June 21, 2017 and assigned Case Number 2019-ICFO-44476. The

remaining allegations contained in Paragraph 2 consist of Plaintiffs’ description of the FOIA

request, to which no response is required. To the extent that a response is required, Defendants

deny the allegations and respectfully refers the Court to the Gang Profiling FOIA request (exhibit

A) for a complete and accurate description of its content.

       3.      ICE admits that Plaintiffs’ submitted a FOIA request concerning the Warrant

Service Officer (WSO) Program dated October 16, 2019 which was assigned Case Number 2019-

ICFO-06994. The remaining allegations contained in Paragraph 3 consist of Plaintiffs’ description

of the FOIA request, to which no response is required. To the extent that a response is required,

Defendants deny the allegations and respectfully refer the Court to the WSO FOIA request (exhibit

F) for a complete and accurate description of its content.

       4.      The allegations contained in Paragraph 4 consist of Plaintiff’s characterization of

the status of its requests. To the extent that a response is required, Defendants deny the

allegations.

       5.      The allegations contained in Paragraph 5 consist of Plaintiffs’ characterization of

this action and do not set forth a claim for relief or aver facts in support of a claim to which a

response is required. To the extent that a response is required, Defendants deny the allegations.
       6.      The allegations contained in Paragraph 6 consist of Plaintiffs’ characterization of

this action and do not set forth a claim for relief or aver facts in support of a claim to which a

response is required. To the extent that a response is required, Defendants deny the allegations.

       7.      The allegations contained in Paragraph 7 consist of Plaintiffs’ characterization of

this action and do not set forth a claim for relief or aver facts in support of a claim to which a

response is required. To the extent that a response is required, Defendants deny the allegations.

       8.      The allegations contained in Paragraph 8 consist of Plaintiffs’ conclusions of law,

to which no response is required. To the extent that a response is required, Defendants deny the

allegations.

                                             PARTIES

       9.      The allegations contained in Paragraph 9 consist of Plaintiffs’ characterization of

itself and do not set forth a claim for relief or aver facts in support of a claim to which a response

is required. To the extent that a response is required, Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations, and therefore deny the allegations.

       10.     The allegations contained in Paragraph 10 consist of Plaintiffs’ characterization of

itself and do not set forth a claim for relief or aver facts in support of a claim to which a response

is required. To the extent that a response is required, Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations, and therefore deny the allegations.

       11.     Defendants admit that the U.S. Department of Homeland Security (DHS) is a

department of the government of the United States of America (the “U.S.” or “United States”).

       12.     Defendants admit that U.S. Immigration and Customs Enforcement (ICE) is a

component of DHS.
                                      JURISDICTION AND VENUE

        13.     The allegations contained in Paragraph 13 consist of Plaintiffs’ conclusions of law

regarding jurisdiction, to which no response is required. To the extent that a response is

required, Defendants admit that this action purports to be brought pursuant to 5 U.S.C. §

552(a)(4)(B) and 28 U.S.C. § 1331, and that this court has subject matter jurisdiction.

        14.     The allegations contained in Paragraph 14 consist of Plaintiffs’ conclusions of law

regarding venue, to which no response is required. To the extent that a response is required,

Defendants admit that this action purports to be brought pursuant to the FOIA, 5 U.S.C.

§ 552(a)(4)(B) and deny the remaining allegations for lack of knowledge or information

sufficient to form a belief as to the truth of the allegations.

                                                    FACTS

                                       A.      Gang Profiling Request


        15.     Defendants admit that ACLUM submitted the Gang Profiling FOIA to DHS on

June 20, 2019 and DHS transferred the Gang Profiling FOIA request to ICE on June 21, 2019.

Defendants deny the allegations in this paragraph to the extent inconsistent with the content of

DHS’s June 21, 2019 response to Plaintiff.

        16.     The allegations contained in Paragraph 16 consist of ACLUM’s characterization

of its Gang Profiling FOIA request. To the extent a response is required, ICE refers to

ACLUM’s Gang Profiling FOIA request for a complete and accurate description of its content

and denies the allegations in this paragraph to the extent inconsistent with the content of the

Gang Profiling FOIA request.

        17.     DHS admits the allegations contained in Paragraph 17, and respectfully refers to

DHS’s response.
       18.     The allegations contained in Paragraph 18 consist of ACLUM’s characterization

of ICE’s July 1, 2019 e-mail response. To the extent a response is required, ICE denies the

allegations in this paragraph to the extent inconsistent with the content of that email.

       19.     ICE admits the allegation contained in Paragraph 19.

       20.     The allegations contained in Paragraph 20 consists of ACLUM’s characterization

of ICE’s Aug. 9, 2019 letter regarding ACLUM’s appeal. ICE denies the allegations in this

paragraph to the extent inconsistent with the content of ICE’s letter.

       21.     ICE admits that as of the date of this Complaint it has not provided any responsive

records to ACLUM.

                                          B. WSO Request

       22.     ICE admits the allegation contained in paragraph 22 and refers to the WSO FOIA

request for a complete and accurate description of its content.

       23.     The allegations contained in paragraph 23 consist of Plaintiffs’ characterization of

its WSO FOIA request. To the extent a response is required, ICE respectfully refers the Court to

Plaintiffs’ WSO FOIA request and denies the allegations in this paragraph to the extent

inconsistent with the content of the WSO FOIA request.

       24.     The allegations contained in paragraph 24 consist of Plaintiffs’ characterization of

ICE’s Nov 6, 2019 e-mail response. To the extent a response is required, ICE refers to the e-

mail for a complete and accurate description of its content and denies the allegations in this

paragraph to the extent inconsistent with the content of that document.

       25.     The allegations contained in paragraph 25 consist of Plaintiffs’ characterization of

its Nov. 7, 2019 e-mail. To the extent a response is required, ICE denies the allegations and

refers to that document for a complete and accurate description of its content.
        26.     The allegations contained in paragraph 26 consist of Plaintiffs’ characterization of

ICE’s Dec. 5, 2019 e-mail. ICE denies the allegations and refers to that document for a complete

and accurate description of its content.

        27.     ICE admits that as of the date of this Complaint, it has not provided any responsive

records to Plaintiffs.

                                           CLAIM FOR RELIEF

                              Count 1: Violation of FOIA 5 U.S.C. § 552

        28.     Defendants incorporate by reference its responses to all preceding paragraphs.

        29.     The allegations contained in Paragraph 29 consist of Plaintiffs’ conclusions of law,

to which no response is required. To the extent that a response is required, Defendants deny the

allegations.

        30.     The allegations contained in Paragraph 30 consist of Plaintiffs’ conclusions of law,

to which no response is required. To the extent that a response is required, Defendants deny the

allegations.

        31.     The allegation contained in Paragraph 31 consist of Plaintiffs’ conclusions of law,

to which no response is required. To the extent that a response is required, Defendants deny the

allegations.



                                     PRAYER FOR RELIEF

        The remainder of the Complaint consists of Plaintiffs’ Prayer for Relief, to no response is

required. To the extent that a response is required, Defendants deny the allegations in the Prayer

for Relief, and deny that Plaintiffs’ are entitled to any of the relief requested in Paragraphs 1

through 31, or to any relief whatsoever from the Defendants.
                                  AFFIRMATIVE DEFENSES



                                 FIRST AFFIRMATIVE DEFENSE

The Complaint fails to state a claim upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

Any information that Defendants have withheld, or will withhold, in response to Plaintiffs’ FOIA

requests may be exempt in whole or in part from public disclosure under the FOIA, 5 U.S.C. § 552

et seq., and the Privacy Act, 5 U.S.C. § 552(a), et seq.

                                THIRD AFFIRMATIVE DEFENSE

The Court lacks jurisdiction over any matter to the extent Plaintiffs failed to satisfy prerequisites

to suit, as well as over any requests or allegations that are not contained in a FOIA request at issue

in this action.

                               FOURTH AFFIRMATIVE DEFENSE

Plaintiffs have not alleged sufficient factual and/or legal bases for its request for costs and/or

attorney’s fees.

                                F’IFTH AFFIRMATIVE DEFENSE

Plaintiffs’ requests submitted under FOIA, 5 U.S.C. § 552, as amended, do not reasonably describe

the records sought.

                                SIXTH AFFIRMATIVE DEFENSE

There is no provision of the FOIA for obtaining declaratory relief. At all times alleged in the

Complaint, Defendants were acting in good faith, with justification, and pursuant to authority.

Defendants respectfully request and reserve the right to amend, alter, and supplement the defenses
contained in this Answer as the facts and circumstances giving rise to the Complaint become

known through the course of the litigation.

                                      PRAYER FOR RELIEF

WHEREFORE, Defendants pray that:

       1.      Plaintiffs take nothing by this Complaint;

       2.      This Complaint be dismissed with prejudice;

       3.      No injunctive relief be awarded to Plaintiffs;

       4.      Defendants be awarded its costs of suit;

       5.      Judgment be entered in favor of Defendants;

       6.      The Court grant such other and further relief as it may deem proper.

                                                      Respectfully submitted,
                                                      /s/ Anita Johnson
                                                      ANITA JOHNSON
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office,

                                                      One Courthouse Way
                                                      Boston, MA 02210
                                                      617-748-3266
                                                      Anita.johnson@usdoj.gov


                                       Certificate of Service

     I certify that the foregoing will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiff electronically, on this 27th day of January 2020.


                                                      /s/ Anita Johnson
                                                      Assistant U.S. Attorney
